Citation Nr: 0600443	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  01-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for bilateral foot 
disabilities, to include pes planus.   
 
2.  Entitlement to an initial higher (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from January 1966 to December 
1968, from May 1970 to May 1973, and from August 1973 to 
August 1977.  He also had service in the National Guard from 
May 1990 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO rating decision which 
denied service connection for bilateral foot disabilities, to 
include pes planus.  


REMAND

The veteran's service medical records for his first period of 
service from January 1966 to December 1970 indicate that at 
the time of the January 1966 objective enlistment 
examination, it was noted that he had bilateral pes planus 
that was not considered disqualifying.  A September 1968 
treatment entry noted that the veteran complained of a sore 
spot on his foot.  It was reported that he burned the medial 
aspect of his right ankle one week earlier and that it was 
presently healing slowly.  The December 1968 objective 
separation report included a notation that the veteran's feet 
were normal.  

The service medical records for his second period of service 
from May 1970 to May 1973 do not refer to complaints of or 
treatment for any bilateral foot problems, including pes 
planus.  

The service medical records for his third period of service 
from August 1973 to August 1977 show treatment for foot 
complaints.  The August 1973 objective enlistment examination 
report included a notation that the veteran's feet were 
normal.  A May 1975 treatment entry noted that the veteran 
complained of a sore on the left foot.  The examiner noted 
that the veteran had area on the bottom of the foot that was 
possibly a Planter's wart.  The impression was that it was 
probably a Planter's wart rather than a fungus disease.  He 
was given a cream for treatment.  A June 1975 entry indicated 
that the veteran returned concerning the fungus on his left 
foot.  He reported that it was now affecting his right hand.  
It was noted that he would continue with present therapy.  A 
later June 1975 entry reported that the original area was 
drying and clearing.  It was noted that another small area 
was developing that was about 3/4 of an inch in diameter.  

An August 1975 treatment entry noted that the veteran had a 
wart on the lateral side and posterior portion of the right 
foot.  The examiner noted that the wart was approximately 1 
and 1/2 centimeters and localized.  The veteran was given 
Lidocaine for the hyfercation.  A subsequent August 1975 
entry indicated that the site of the hyfercation appeared 
sore and infected.  Another August 1975 entry reported that 
the area was very little improved and that an early stage of 
cellulitis was noted.  The veteran was given Ampicillin at 
that time.  An April 1977 objective examination report 
included a notation that the veteran's feet were normal.  

Post-service private treatment records show treatment for 
variously diagnosed bilateral foot problems.  For example, a 
January 1993 treatment entry from Advanced Foot Care, LLP, 
noted that the veteran was seen with bilateral heel pain, 
right greater that the left.  It was noted that the veteran 
worked on ladders for five hours a day and that he would 
squat much of the remainder of the time.  The diagnoses were 
painful feet, bilateral; plantar fasciitis, right foot; and 
bursitis, right heel.  A later January 1993 entry from the 
same facility related diagnoses of plantar fasciitis, right 
foot; bursitis, right heel; and lymphadema, right ankle.  An 
October 1994 entry noted diagnoses of plantar fasciitis, 
right foot, and bursitis, right heel.  

A November 2000 treatment entry from the South Orthopaedic 
Foot and Ankle Center noted that the veteran was seen for 
bilateral foot and ankle pain.  The assessment was diffuse 
plantar fibromas, very small; plantar fasciitis; and hallux 
rigidus.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion as to his claim for 
service connection for bilateral foot disabilities, to 
include pes planus.  

Additionally, an August 2003 RO decision granted service 
connection and a noncompensable rating for bilateral hearing 
loss.  In a statement received in February 2004, the veteran 
essentially expressed disagreement with the noncompensable 
rating granted for his bilateral hearing loss.  The Board 
notes the RO has not issued a statement of the case as to the 
issue of entitlement to an initial higher (compensable) 
rating for bilateral hearing loss.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus this claim is also being remanded 
for issuance of a statement of the case and to give the 
veteran the opportunity to complete an appeal.  38 U.S.C.A. § 
7105 (West 2005); 38 C.F.R. § 19.26 (2005).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes providing 
him with a VA examination with an etiological opinion and 
issuing a statement of the case as to the issue indicated 
above.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed bilateral foot 
disabilities, to include pes planus.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current bilateral foot 
disabilities.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any currently diagnosed bilateral foot 
disabilities, including any relationship 
with the veteran's periods of service, to 
include his treatment during service for 
Planter's warts, hyfercations, and any 
foot cellulitis and fungus.  The examiner 
should specifically comment as to whether 
any pre-service pes planus was permanently 
worsened during his service.  

2.  Issue a statement of the case to the 
veteran and his representative on the 
issue of entitlement to an initial higher 
(compensable) rating for bilateral hearing 
loss.  If, and only if, the veteran 
completes and appeal of this issue, the RO 
should then return the case to the Board 
for appellate review of the issue.  

3.  Thereafter, review the veteran's claim 
for service connection for bilateral foot 
disabilities, to include pes planus.  If 
the claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


